Citation Nr: 0527340	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  02-03 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1. Entitlement to an increased rating for the service-
connected residuals of a gunshot wound to Muscle Group XVIII 
with retained foreign bodies, previously characterized as 
cicatrix, gunshot wound with penetration of the abdomen, 
perforation of the ileum and fracture of the left ileum with 
retained foreign bodies, currently rated as 30 percent 
disabling.  

2. Entitlement to a total rating based on individual 
unemployability (TDIU) due to  service-connected disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Hammon, P.J. Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1943 to 
January 1946.  He is a combat veteran.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 RO decision, which continued the 30 
percent disability rating for the service- connected gunshot 
wound residuals to Muscle Group XVIII with retained foreign 
bodies, previously characterized as cicatrix, gunshot wound 
with penetration of the abdomen, perforation of the ileum and 
fracture of the left ileum with retained foreign bodies, and 
a March 2003 RO decision, which denied entitlement to a TDIU 
due to service-connected disability.  

In February 2004, the Board remanded these matters to the RO 
for additional evidentiary development.  

In January 2005, the RO issued a Supplemental Statement of 
the Case (SSOC) in which it continued to deny the veteran's 
claims for an increased rating and a TDIU due to service-
connected disability.  The claims folder was subsequently 
returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  




REMAND

The veteran is seeking an increased rating for his service-
connected gunshot wound residuals to Muscle Group XVIII with 
retained foreign bodies, currently rated at 30 percent 
disabling, and a TDIU due to service-connected disability.  

As noted, the Board remanded this case to the RO in February 
2004 for additional evidentiary development.  

As part of this development, the Board instructed the RO to 
arrange for the veteran to undergo a VA examination for a 
determination of the effect of the veteran's service-
connected gunshot wound residuals and PTSD on his ability to 
secure substantially gainful employment.  

The Board also requested that the examiner provide an opinion 
as to the degree of impairment of Muscle Groups XVII and 
XVIII.  

A review of the record shows that the requested examination 
was conducted in December 2004, and that a report of this 
examination was associated with the claims folder.  

However, there was no opinion given on whether and to what 
degree the veteran's current gunshot wound residuals affected 
his employability.  

The Board also notes that there was no specific opinion 
offered as to whether the gunshot wound resulted in any 
impairment of Muscle Groups XVII and XVIII and the effect, if 
any, on the veteran's employability.  

In that regard, the Board has concluded that another VA 
examination is necessary to address those issues.  

Further, as part of its remand in February 2004, the Board 
had also requested that the RO adjudicate the issue of 
entitlement to a separate rating for Muscle Group XVII.  The 
Board finds this was not accomplished by the RO in its 
readjudication of the case.  

As full compliance with the remand directive was not 
accomplished, the case must again be remanded for the 
necessary information and development.  Stegall v. West, 11 
Vet. App. 268 (1998).  

While this case is in remand status, the RO should also 
ensure that all notification actions required by the Veterans 
Claims Assistance Act of 2000 (VCAA) have been completed.  38 
U.S.C.A. § 5103, 5103A (West 2002).  

On remand, the RO should also obtain any other recent 
treatment records, in regard to the veteran's service-
connected gunshot wound residuals.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

Finally, the Board finds that the veteran's TDIU claim is 
inextricably intertwined with the increased rating claim on 
appeal.  Therefore, consideration of the TDIU claim should be 
deferred until the remaining issue on appeal has been 
properly developed and adjudicated.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and take appropriate steps to ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  This includes issuing 
any additional letters to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence is needed from 
him and what VA has done and will do to 
assist him in substantiating his claims.  

2.  Further, the RO should take 
appropriate steps to contact the veteran 
in order to provide him an opportunity to 
submit any additional medical evidence or 
information that indicates his service-
connected disability impairs his ability 
to secure substantially gainful 
employment or presents such an 
exceptional or unusual disability picture 
with related factors such as marked 
interference with employment or frequent 
hospitalizations as to render impractical 
the application of the regular schedular 
standards.

3. Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the extent of the veteran's gunshot wound 
residuals specifying the degree of impact 
on his ability to secure or follow a 
substantially gainful occupation.  The 
veteran should be properly notified of 
the date, time and location of the 
examination.  The claims folder must be 
made available to and reviewed by the 
examiner before completion of the 
examination report.  All indicated 
testing should be conducted, and the 
reasons and bases for all opinions should 
be clearly stated.

a.  The examiner should conduct all 
indicated special tests and studies, to 
include range of motion studies expressed 
in degrees and in relation to normal 
range of motion.  The examiner should 
fully describe any pain, weakened 
movement, excess fatigability, and 
incoordination present in the veteran's 
left hip and left leg.  If feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion loss due to any pain, 
weakened movement, excess fatigability, 
or incoordination.  If the examiner feels 
that such determinations are not 
feasible, this should be stated for the 
record together with the reasons why it 
was not feasible.  The examiner should 
also provide an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups or when the hips 
and legs are used repeatedly over a 
period of time. This determination 
should, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  If the examiner feels 
that such determinations are not 
feasible, this should be stated for the 
record together with the reasons why it 
was not feasible.

b.  The examiner should also describe all 
currently present disability to Muscle 
Groups XVII and XVIII, and describe such 
impairment as slight, moderate, 
moderately severe or severe for each 
muscle group.

c.  The examiner should also provide an 
opinion regarding the level of vocational 
impairment caused by the veteran's 
gunshot wound residuals.  The rationale 
for all opinions expressed must be 
clearly set forth by the examiner in the 
examination report.

4. Upon completion of the requested 
development, the RO should readjudicate 
the claims on appeal including the issue 
of entitlement to a separate rating for 
Muscle Group XVII.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished an 
SSOC and be afforded an appropriate 
opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKIINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




